Petitioner claims that he is unduly deprived of his liberty. There were two *Page 6 
charges of embezzlement pending in respondent's court against petitioner. A year or more before Judge Calhoun, who then presided in this division of the circuit court (a criminal division of the Eighth Circuit), admitted petitioner to bond in the sum of $5,000 in each case, and approved the sureties. The evidence by way of affidavits showed two of the signers of these bonds were aggregately worth $175,000. On January 13th the petitioner filed affidavits for change of venue in each case. The Attorney-General's office concede these to be in legal form and legally served. Respondent raised some question as to the service when they were filed, but the assistant circuit attorney in the presence of the respondent acknowledged due service of the notice for the changes of venue. Respondent concedes this much in his return. Respondent continued the case until January 14th, at which time, without a hearing as to the qualification of the sureties, ruled that the bonds were insufficient in amount, and the sureties were not qualified. In his return he says some of the sureties were not qualified. By oral evidence it was shown that respondent stated that petitioner should be under $500,000 bonds, although he never had but five embezzlement charges against him. The atmosphere of that court (to say the least) is rather against petitioner. For a judge to say that a man should be under $500,000 bonds in five simple embezzlement charges does not look well.
The contention is that respondent's acts nullify his bonds (previously given and approved) were (pending the applications for change of venue) absolutely void, and in excess of his then jurisdiction (which jurisdiction had been limited by the filing of the application for change of venue) and that the present imprisonment of the petitioner is without warrant of law. In other words, that petitioner has given bonds in the two cases, and is entitled to his liberty under such bonds. There are some questions in the case that are seriously and substantially urged, which we will not discuss. For, if the orders vacating the bonds are void for lack of jurisdiction of the *Page 7 
court then to act, the end of the case is in sight. Courts may have general jurisdiction over causes, and yet be deprived of jurisdiction over the particular cause, by reason of some act of the court or of the lawmakers. We need not cite cases upon this question. It is too universal.
I. The law applicable to St. Louis, where there are several divisions of the court trying criminal cases, is wholly different from the law governing country circuits.
There is not a change of venue in the same sense in the two classes of courts. When there is an application to change from the judge having jurisdiction of the particular case, the law provides that upon the filing of the proper application, the judge in charge must transfer the case to another division, and says that no change of venue shall be granted. [R.S. 1919, sec. 2633.] This section, however, as thoroughly disrobes the particular judge of jurisdiction, as if he had sent it to another circuit, which under given circumstances he could do.
To be fair with respondent it should be said that he apparently acted upon the theory that he could act in the cases until he had in fact granted the change prayed for in the application. In this he was mistaken.
If a man is convicted under a void law he need not appeal, but can come here by way of habeas corpus. If the judgment or order is void upon the face of the record the petitioner had the same right. A thing done beyond jurisdiction is void, and is different from mere errors in judgment. The thing done without jurisdiction can always be challenged by our writ of habeas corpus. If these applications ousted jurisdiction, except for limited purposes (and those purposes did not cover the matter of bonds, as here) then we are dealing with a void act, because of the absence of power in the court to act, and such void acts are subject to our writ of habeas corpus, if the void act occasions imprisonment. The great writ of right always protects the citizen from void laws or void judgments. *Page 8 
II. When duly formed and served applications were filed (as is concededly so in this case) the respondent had but one vestige of jurisdiction left, and that was to hear and determine such applications. All other jurisdiction was taken from him by law. Anything done by him, pending such applications, were void acts, and if such void acts resulted in the incarceration of a citizen, his remedy is by writ of habeas corpus, in the hearing of which void laws and void acts are not dealt with as mere errors of judgments to be tried out upon appeal, but as void acts under which there can be no restraint of the citizen's liberty. [State v. Shipman, 93 Mo. l.c. 157; Ex parte Bedard, 106 Mo. 616; State v. Caldwell, 245 S.W. l.c. 628, last paragraph.] In State v. Spivey, 191 Mo. l.c. 108, Judge Fox said:
"The application presented by the defendant in this cause was in strict conformity with the requirements of Sections 2594 and 2595. It embraces every essential requirement of the provisions of those sections, and while we recognize that almost intolerable abuses are practiced under the provisions of the law as it now stands, yet with the clear recognition by the Bench and Bar for so many years that the provisions of the statute applicable to changes of venue, on the ground of the prejudice of the trial judge, are imperative, we see no escape from the conclusion that the application in this case was in proper form and should have been granted. Emphasizing the correctness of this conclusion, we find the same learned judge who decided the Freleigh case, at a much later period, announcing that the provisions of the statute upon this subject in 1879, which is substantially the same as the present statute, were imperative. In State v. Greenwade, 72 Mo. l.c. 304, NAPTON, J., speaking for the court, in discussing this question said: `There have been great fluctuations in our legislation on this subject. At one time, in 1873, the whole matter was left to the discretion of the judge, but subsequently the law, as it now stands, is quite imperative, and requires the election of a special judge.' In State v. Shipman, 93 Mo. 147, in *Page 9 
treating Sections 1877 and 1878, Revised Statutes 1879, it was ruled that `when the affidavits and application made and filed by the defendant conform to the requirements of said sections of the statute, it becomes the duty of the presiding judge to hear such application, and immediately thereafter, by an order of record, to empower the members of the bar present, to the number of three or more, duly enrolled in said court and licensed attorneys of the State, and not of counsel in this case, to proceed to the election of a special judge for the trial of the particular cause pending, or to decide defendant's application for a change of venue, etc., as provided by said Section 1878,' etc. It was further announced in that case, emphasizing the views of this court, that the provisions of the statute were quite imperative. It was said: `Upon the making and filing of said affidavits and application, the presiding judge has no power or authority to act in the cause, except to make the order contemplated in Section 1878. After that, his subsequent acts in the case were unauthorized, invalid, and without any binding force, as against this defendant.' It will be observed that the provisions of the present statute upon which this application is based are substantially the same as those treated in the Greenwade and Shipman cases, with the exception of some changes made in respect to the selection of special judge."
In addition to the statute which we have cited, supra, we call special attention to a case from Kansas City (written by WILLIAMS, C.) wherein it was ruled that the several divisions of the circuit court constituted but one court. Here the transfer was made without new bond and the sureties tried to evade payment of the bond. This court held them liable, as would be the present sureties of Ross, should he fail to appear in a division to which his cause should be sent by respondent. [State v. Travers, 177 S.W. 370.] The rule is so firmly fixed that this case was not even officially published.
III. When these valid applications were filed, the respondent was without jurisdiction to interfere with *Page 10 
previously approved bonds. His jurisdiction was limited as we have indicated. His act of vacating and setting aside the bonds and putting respondent in jail was a void act. Petitioner is entitled to his liberty under the previous bonds, and these bonds are good in whatever division of the court petitioner is forced to respond. Under the Kansas City case, supra, if he fails to appear his bondsmen are liable. We shall not discuss other questions. This petitioner is entitled to release, because he has up good and sufficient bonds. I so vote.
For these reasons I dissent from the majority opinion.Woodson, J., concurs in these views.